ALLEN, J.
1. A city charter provides that after suspension of an employe of the Division of Police or Fire by the chief of the division, the chief of the division concerned shall forthwith in writing certify the fact, together with the cause for suspension, to the Director of Public Safety, who within five days from the receipt thereof shall proceed to inquire into the cause of such suspension and to rende'r judgment thereon. Held:
That the acts of the Director of Public Safety in inquiring- into the cause of such suspension and rendering judgment thereon are administrative and quasi judicial, and not judicial.
2. The provision that the Director of Public Safety within five days from the receipt of notice of suspension shall proceed to inquire into the cause of such suspension and render judgment thereon, is directory and not mandatory, and after the temination of the five-day period the Director of Public Safety still has jurisdiction to proceed to inquire into the cause of such suspension and to render judgment thereon.
Judgment affirmed.
Robinson, Jones, Matthias and Day, JJ., concur. Wanamaker, J., concurs in the judgment. Marshall, C. J., took no part in the consideration or decision of the. case.